Citation Nr: 1437182	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot wound to the left forearm (minor extremity), Muscle Group VIII, to include asymptomatic scars, currently evaluated as 20 percent disabling.

2.  Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), currently evaluated as 30 percent disabling prior to May 11, 2012, and 70 percent disabling since May 11, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to the service-connected PTSD and MDD, from March 20, 2006, to May 10, 2012 on an extraschedular basis.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to July 1947.

The Veteran's PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD.  The RO assigned an initial disability rating of 30 percent, retroactively effective from March 20, 2006, the date of the Veteran's service connection claim.  The Veteran filed a Notice of Disagreement (NOD) in December 2006, appealing the initial disability rating assigned.  In response, the RO issued another rating decision in July 2007, continuing the 30 percent rating for the PTSD.  The Veteran filed another NOD in September 2007.  The RO then issued a Statement of the Case (SOC) in March 2008.  In April 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The RO issued another rating decision in November 2012, which found the Veteran's MDD to be a service-connected disability and added the disability to the PTSD disability.  The disability rating for the PTSD and MDD was then increased to 70 percent, retroactively effective from May 11, 2012, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Veteran's left forearm claim comes before the Board on appeal from a July 2012 rating decision of the RO in Cleveland, Ohio, which denied the benefit sought on appeal.  The Veteran filed a NOD in September 2012.  The RO issued a SOC in November 2012.  In January 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In his April 2008 and January 2013 Substantive Appeals (on VA Form 9s), the Veteran requested Board and Decision Review Officer (DRO) hearings.  In a subsequent February 2014 statement, the Veteran stated that he wished to withdraw his requests for both types of hearings.  Thus, his Board and DRO hearing requests are considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

In February 2013, the Veteran submitted his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  In response, a July 2013 rating decision, the RO awarded the Veteran a TDIU, retroactively effective from May 11, 2012, the date the Veteran met the requirements for a TDIU on a schedular basis.  The Veteran did not appeal.  However, the Board notes that on the Veteran's February 2013 TDIU application, the Veteran indicated that he had been unable to work due solely to his service-connected PTSD since 1980.  The Veteran's PTSD and MDD have been on appeal since March 2006.  The evidence of record documents that the Veteran is currently unemployed.  Additionally, at the recent May 11, 2012, VA psychiatric examination, the VA examiner determined, in pertinent part, that the Veteran's PTSD and MDD caused occupational impairment with deficiencies in most areas, such as work, judgment, thinking, and/or mood.  The examiner also found that the PTSD and MDD symptoms caused difficulty in establishing and maintaining effective work relationships.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due exclusively to the service-connected PTSD and MDD.  As the Veteran was not awarded a TDIU during the entire appeal period of his PTSD claim, which is currently on appeal, the issue of entitlement to a TDIU, prior to May 11, 2012, on an extraschedular basis, is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, to the extent the Veteran wishes to pursue a claim for a TDIU rating due to all of his service-connected disabilities, the Board refers that discrete claim to the Agency of Original Jurisdiction (AOJ) for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b) (2013).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Left Forearm Claim

At the most recent May 2012 VA muscles examination, the examiner found that the Veteran had several entrance and exit scars on his left forearm, but no further findings were provided.  The May 2012 VA examination also documented that the Veteran had decreased strength and consistent weakness in his left arm, but no further neurological findings were provided.  To date, the Veteran has not been afforded VA joints, scar, or neurological examinations for his service-connected residuals of a gunshot wound to the left forearm (minor extremity), Muscle Group VIII, to include asymptomatic scars.  All this information is contemplated by the Veteran's current service-connected residuals of a gunshot wound disability, and is needed before the claim can be decided on the merits.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the May 2012 VA examination is inadequate to assess the Veteran's current levels of severity.  A new VA examination is required to assess the current severity of the Veteran's service-connected residuals of a gunshot wound to the left forearm (minor extremity), Muscle Group VIII, to include asymptomatic scars.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

TDIU Claim

Initially, regarding the claim for TDIU due exclusively to the service-connected PTSD and MDD, the Veteran has never been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Additionally, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected PTSD and MDD currently preclude him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected PTSD and MDD, which is currently on appeal.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of his service-connected PTSD and MDD on his employability exclusively (as opposed to occupational and social impairment) has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.  

PTSD Claim

VA's Office of General Counsel (OGC) stated in VA O.G.C. Prec. Op. No. 6-96 that when the issue of entitlement to a TDIU rating arises in connection with an increased rating appeal, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the TDIU rating issue to the AOJ for further development.  However, in Babchak v. Principi, 3 Vet. App. 466, 467 (1992), the United States Court of Appeals for Veterans Claims (Court) found the an increased rating claim for PTSD and a TDIU claim were "inextricably intertwined," because the PTSD claim could affect the outcome of the TDIU claim.  Thus, in accordance with the case law, the Board finds that the PTSD claim is "inextricably intertwined" with the TDIU claim.  The development requested for the TDIU claim in this remand must be completed prior to the adjudication of the Veteran's PTSD claim, as adjudication of the TDIU claim likely will affect adjudication of the PTSD claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Other Considerations

Finally, the claims file currently contains VA treatment records from the Chillicothe, Ohio, VA Medical Center (VAMC), to include the Portsmouth, Ohio, VA Community-Based Outpatient Clinic (CBOC), dated since October 2012.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate the claim for a TDIU rating due exclusively to the service-connected PTSD and MDD.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.  

Advise the Veteran that it is ultimately his responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Obtain all pertinent VA outpatient treatment records from the Chillicothe, Ohio, VAMC, to include the Portsmouth, Ohio, CBOC, dated since October 2012 that have not been secured for inclusion in the record.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining the above records, provide the Veteran with an appropriate VA muscle examination to determine the severity of his service-connected residuals of a gunshot wound to the left forearm (minor extremity), Muscle Group VIII.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  If the VA examiner does not have access to Virtual VA and/or VBMS, the AOJ must print out the pertinent documents for the VA examiner to review in providing the medical opinion.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 5308.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

The examiner should specifically discuss the severity of any muscle impairment in terms of slight, moderate, moderately severe, and severe from the affected Muscle Group VIII.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

4.  After obtaining the above records, provide the Veteran with an appropriate VA joint examination to determine the severity of his service-connected residuals of a gunshot wound to the left forearm (minor extremity), Muscle Group VIII.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  If the VA examiner does not have access to Virtual VA and/or VBMS, the AOJ must print out the pertinent documents for the VA examiner to review in providing the medical opinion.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Codes 5205, 5206, 5207, and 5208.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

The examination report must include ranges of motion of the left forearm, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left forearm.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

5.  After obtaining the above records, provide the Veteran with an appropriate VA neurological examination to determine the severity of his service-connected residuals of a gunshot wound to the left forearm (minor extremity), Muscle Group VIII.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  If the VA examiner does not have access to Virtual VA and/or VBMS, the AOJ must print out the pertinent documents for the VA examiner to review in providing the medical opinion.

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Codes 8515, 8615, 8715.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  The examination report must include a discussion of whether the paralysis is mild, moderate, or severe.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

6.  After obtaining the above records, provide the Veteran with an appropriate VA scars examination to determine the severity of his service-connected residuals of a gunshot wound to the left forearm (minor extremity), Muscle Group VIII, to include asymptomatic scars.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  If the VA examiner does not have access to Virtual VA and/or VBMS, the AOJ must print out the pertinent documents for the VA examiner to review in providing the medical opinion.

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Codes 7801,7802, and 7804.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

For each scar on the Veteran's left forearm, the VA examiner should address whether the scar is:
	(a)	deep?
   (b)	nonlinear?
   (c)	superficial?
	(b)	unstable?
	(c)	painful?

Unretouched color photographs of each scar should be taken, as well as precise measurements (described in centimeters) and associated with the claims file.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  
7.  After obtaining the above records, provide a VA psychiatric examination to the Veteran in order to assist in evaluating the severity of his service-connected PTSD and MDD.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  If the VA examiner does not have access to Virtual VA and/or VBMS, the AOJ must print out the pertinent documents for the VA examiner to review in providing the medical opinion.

The examiner should discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 9411 and 9434.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examiner should also comment on the Veteran's impairment due the pathology, symptoms and signs of his service-connected PTSD and MDD.  The examiner should provide an opinion on the following, and complete rationale for any opinion expressed should be provided:

Does the Veteran's service-connected PTSD and MDD prevent him from performing the physical and mental acts required for gainful employment, considering the impairment due to the pathology, symptoms and signs associated with that disability?

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

8.  After the above actions have been completed, readjudicate the issues of:  (a) Entitlement to an increased rating for residuals of a gunshot wound to the left forearm (minor extremity), Muscle Group VIII, to include asymptomatic scars, currently evaluated as 20 percent disabling; (b) Entitlement to higher initial disability ratings for PTSD and MDD, currently evaluated as 30 percent disabling prior to May 11, 2012, and 70 percent disabling since May 11, 2012; and, (c) Entitlement to TDIU due exclusively to the service-connected PTSD and MDD, from March 20, 2006, to May 10, 2012 on an extraschedular basis.  

The AOJ should specifically consider whether the Veteran's TDIU claim due exclusively to the service-connected PTSD and MDD should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  

If the claims remain denied, issue to the Veteran a Supplemental SOC (SSOC).  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



